DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsang et al. (US 2014/0316365).
With reference to claim 1, Tsang et al. (hereinafter “Tsang”) discloses an absorbent article (8) comprising: 
an absorber (42); 

a liquid impervious sheet (12) covering a back surface side of the absorber (figure 20); and
 rising gathers (18) rising from both sides of the top sheet, wherein a side pocket extending in a front-back direction is disposed on a lateral side of the absorber (see annotated figure 25 below), the side pocket is surrounded by a side cover portion reaching a back surface side of the absorber from above a side of the top sheet via an upper portion, an outer side, and a lower portion of the side pocket (see annotated figure 25 below), a portion of the side cover portion located above the side of the top sheet (see below) includes a non-bonded portion not bonded to the top sheet and a bonded portion (94) located on both front and back sides of the non-bonded portion (figure 32), and a gap between the side cover portion and the top sheet in the non-bonded portion is open above the top sheet and toward the side pocket as shown in annotated figure 29 below. It is also noted that Tsang discloses that the materials comprising the topsheet and/or the leg wraps may apertured [0038], thereby also providing openings/gaps as claimed.





 

[AltContent: textbox (portion above topsheet)]
[AltContent: arrow][AltContent: textbox (topsheet)][AltContent: arrow][AltContent: textbox (side cover portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (side pocket)]
    PNG
    media_image1.png
    572
    1204
    media_image1.png
    Greyscale


[AltContent: textbox (protruding portion)][AltContent: arrow][AltContent: textbox (non-bonded portion)][AltContent: arrow]
    PNG
    media_image2.png
    286
    741
    media_image2.png
    Greyscale


With respect to claim 2, Tsang discloses an absorbent article wherein an elongated side cover elastic member (20) is disposed in a front-back direction (figure 1) at least outside a portion located above the side pocket in a width direction in the side cover portion (figure 25); and 
a portion having the side cover elastic member in the side cover portion is contracted in the front-back direction by a contraction force of the side cover elastic member as set forth in at least [0040] where elastic strands, ribbons of elastic materials, elastomeric films, elastic scrims, elastic and nonwoven composites is disclosed.
As to claim 3, Tsang discloses an absorbent article wherein a liquid impervious sheet (52,54) covering a back surface side of the absorber is continuous along the side cover portion from a back surface side of the absorber to at least the side cover elastic member, or a cover liquid impervious sheet different from the liquid impervious sheet covering the back surface side of the absorber is continuous along the side cover portion from a portion overlapping with the liquid impervious sheet covering the back surface side of the absorber to at least the side cover elastic member as shown in figures 22-24. 
Regarding claim 4, Tsang discloses an absorbent article wherein the side cover portion is formed of a sheet material having a portion continuous from a back surface side of the absorber to a side of the top sheet via a lower portion, an outer side, and an upper portion of the side pocket (figure 25); and

As to claim 7, Tsang discloses an absorbent article wherein a plurality of the non-bonded portions is disposed at intervals in a front-back direction in an intermediate portion in the front-back direction as shown in figure 32. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (US 2014/0316365).
With respect to claim 6, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Tsang and claim 6 is the provision that the non-bonded portions have a specific size.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the size of the non-bonded portions as desired because Tsang discloses that the position and number of the fold(s) is variable as set forth in [0068].
With respect to claim 8, Tsang teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Tsang and claim 8 is the provision that the inner space of the side pocket has a specific size.
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the size of the pocket as desired because Tsang discloses that the position and number of the fold(s) is variable [0068] to allow for desired void space as set forth in [0067].

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-046430.

an absorber (6); 
a top sheet (4) covering a front surface side of the absorber (figure 2); 
a liquid impervious sheet (5) covering a back surface side of the absorber (figure 2); and
 rising gathers (7) rising from both sides of the top sheet, wherein a side pocket extending in a front-back direction is disposed on a lateral side of the absorber (see annotated figure 2(c) below), the side pocket is surrounded by a side cover portion reaching a back surface side of the absorber from above a side of the top sheet via an upper portion, an outer side, and a lower portion of the side pocket (see figure 3(c) below) and a portion of the side cover portion located above the side of the top sheet  including a bonded portion (14) where a gap between the side cover portion and the top sheet in a non-bonded portion is open above the top sheet and toward the side pocket as shown in annotated figure 3(c) below. 
[AltContent: arrow][AltContent: textbox (non-bonded)][AltContent: arrow][AltContent: textbox (opening elastic member)][AltContent: textbox (side pocket)][AltContent: arrow][AltContent: textbox (gap)][AltContent: arrow] 
    PNG
    media_image3.png
    554
    1096
    media_image3.png
    Greyscale

The difference between ‘430 and claim 1 is the explicit recitation that the portion of the side cover portion located above the side of the top sheet includes a non-bonded portion not bonded to the top sheet and a bonded portion located on both front and back sides of the non-bonded portion.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the side cover portion with non-bonded portions as desired because ‘430 discloses that portions of the cuffs are bent and folded back and the joined via adhesive in order to form the barrier cuffs [0011].
In this case, one of ordinary skill in the art would have been motivated to configure the joined portions as desired in order to form the intended configuration.

The contraction force is considered to be present because the opening elastic member is an elastic member which is the same material used in the instant application to achieve the claimed purpose.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US 5,921,975) discloses absorbent articles that include anti-leakage side walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/            Primary Examiner, Art Unit 3781